DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: in paragraph [0033], line 4, it appears that “Bevel pinion 100” should be ---Bevel pinion 110---.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is improper as it depends from itself and is, therefore, not further limiting any claim.  In the interest of advancing prosecution of this application, it will be presumed that claim 13 depends from claim 12. 

With respect to claim 15, the recitation “the bevel pinion” lacks positive antecedent basis in the claims. 

	Claim 19 is improper as it depends from itself and is, therefore, not further limiting any claim.  In the interest of advancing prosecution of this application, it will be presumed that claim 19 depends from claim 18.

Allowable Subject Matter
Claims 1-12 and 18 are allowed over the prior art of record. 
Claims 13-17, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a rotation sensor providing an electrical output corresponding to a rotational position of an input gear of the rotation sensor; and a reduction gearing system interposing the bevel ring and the input gear of the rotation sensor; wherein the gearing reduction system provides a reduction ratio enabling the rotation sensor to determine rotational position of the slew ring.  Claims 2-7 are allowed by virtue of their dependence from claim 1. 

Claim 8 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a reduction gear set having an input gear interconnected with a portion of a slew ring that is rigidly affixed with respect to a rotational angle of a first portion of a rotating machine; and a rotation encoder providing an electrical signal corresponding to a rotational angle of the rotation encoder; wherein an input to the rotation encoder is meshed to an output of the reduction gear set such that the rotation encoder provides an electrical signal corresponding to a rotation angle of the portion of the rotating machine.  Claims 9-12 are allowed by virtue of their dependence from claim 8. 

Claim 18 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including providing a reduction gear set interconnected to a slew ring of a rotating machine; providing a rotation encoder connected to the reduction gear set such that the rotation encoder receives as input, a reduced rotation corresponding to the rotation of the slew ring; generating an electrical output from the rotation encoder corresponding to the rotation of the slew ring.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Checketts et al disclose a slewing ring drive mechanism. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/